United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2288
Issued: July 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 14, 2009 appellant, through counsel, filed a timely appeal from an
August 14, 2009 merit decision of the Office of Workers’ Compensation Programs’ hearing
representative. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this claim.
ISSUE
The issue is whether appellant has established a greater than one percent impairment of
the left upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On February 28, 2007 appellant, then a 37-year-old special agent, filed a traumatic injury
claim alleging that on February 21, 2007 he hyperextended his left elbow during training. The
Office accepted the claim for left elbow ulnar collateral ligament strain. It authorized surgery for

left elbow reconstruction of the medial ligament and ulnar nerve transposition, which occurred
on August 18, 2007.
On August 7, 2008 Dr. David M. Gallatin, a treating Board-certified internist, noted that
appellant was doing well following his ulnar nerve transition and left elbow ulnar collateral
ligament reconstruction surgery. A physical examination revealed a positive Tinel’s sign,
normal ulnar, median and radial nerve distribution, 2+ palpable radial pulse, 5/5 intrinsic strength
and palpable ulnar nerve in subcutaneous transposed position.
On September 24, 2008 appellant filed a claim for a schedule award.
In a January 4, 2009 report, Dr. Lawrence A. Manning, an Office medical adviser,
concluded that appellant had one percent left upper extremity impairment. Using Table 16-10,
page 482 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (fifth edition), he stated that appellant had a Grade 4 sensory loss
due to minor intermittent ulnar nerve symptoms resulting in 10 percent impairment. Next,
Dr. Manning multiplied 10 percent by 7 percent ulnar nerve sensory deficit above the
midforearm using Table 16-15, page 492, which resulted in a 0.7 percent left upper extremity
impairment, which he rounded up to one percent. He found August 7, 2008 to be the date of
maximum medical improvement, which he noted was approximately one year post left elbow
surgery and was also the date appellant was released from treatment by his physician to return as
needed.
In a decision dated January 27, 2009, the Office granted appellant a schedule award for
one percent permanent impairment of the left upper extremity. The award ran for 3.12 weeks for
the period August 7 to 28, 2008.
On February 18, 2009 appellant’s counsel requested a telephonic hearing before an
Office hearing representative, which was held on June 1, 2009.
Following the hearing, appellant submitted a July 8, 2009 evaluation performed by
Dr. Stuart J. Goodman, a Board-certified neurologist, using the sixth edition of the A.M.A.,
Guides. Dr. Goodman concluded that appellant had five percent left upper extremity impairment
using Table 15-21, page 443 of the sixth edition of the A.M.A., Guides. He reported plantar
responses as flexor. Appellant related experiencing pain and tingling in the left arm involving
the small and ring finger and discomfort with position change. Dr. Goodman found appellant
had residual sensory deficit and neuritis of the ulnar nerve as a result of his accepted employment
injury. A physical examination revealed a positive Tinel’s sign and decreased sensation in the
ulnar distribution.
By decision dated August 14, 2009, the Office hearing representative affirmed the
January 27, 2009 schedule award. He found the weight of the evidence rested with the Office
medical adviser’s opinion. The Office hearing representative further found that Dr. Goodman’s
opinion was of diminished probative value as the physician failed to provide measurements or
calculations in support of his conclusion.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3 For
decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate
schedule awards.4
ANALYSIS
The Office accepted the claim for left elbow ulnar collateral ligament strain and
authorized left elbow reconstruction of the medial ligament and ulnar nerve transposition
surgery. The January 27, 2009 schedule award was based on the assessment of appellant’s left
upper extremity by Dr. Manning, an Office medical adviser. The Board finds that this case is not
in posture for a decision because the opinion of the Office medical adviser is insufficient to
establish appellant’s permanent impairment rating.
To determine appellant’s impairment rating, Dr. Manning, an Office medical adviser,
reviewed the evidence, concluded that appellant had a one percent left upper extremity
impairment. He noted that Table 16-15, page 492, provided a maximum upper extremity sensory
deficit of the ulnar nerve as seven percent. Applying this percentage to Table 16-10, page 482,
Dr. Manning found that appellant’s 10 percent sensory deficit yielded a left arm sensory
impairment of 0.70 percent due to sensory deficit, which when rounded up yields 1 percent
impairment.5
The Board had held that, in schedule award cases where an examining physician has
provided a description of physical findings but failed to properly apply the A.M.A., Guides, a
detailed opinion by the Office medical adviser giving an impairment rating based on the reported
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id. See C.J., 60 ECAB ___ (Docket No. 08-2429, issued August 3, 2009); Billy B. Scoles, 57 ECAB 258 (2005).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
As of May 1, 2009, the sixth edition will be used. FECA Bulletin No. 09-03 (issued March 15, 2008). See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
5

The policy of the Office is to round the calculated percentage of impairment to the nearest whole number. See
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3b (January 2010).
Fractions are rounded up from .50. See also J.P., 60 ECAB ___ (Docket No. 08-832, issued November 13, 2008);
Carl J. Cleary, 57 ECAB 563 (2006).

3

findings and the A.M.A., Guides may constitute the weight of the medical evidence.6 The Office
procedures state that, when an Office medical adviser explains his opinion, shows values and
computation of impairment based on the A.M.A., Guides and considers each of the reported
findings of impairment, his opinion may constitute the weight of the medical opinion evidence.7
The Board finds that the impairment rating provided by the Office medical adviser is not
sufficiently rationalized to constitute the weight of medical opinion.8 When determining the left
arm rating, the Office medical adviser provided no explanation for assigning a 10 percent
sensory deficit to appellant’s ulnar nerve. Without adequate rationale, the Office medical
adviser’s medical opinion is of diminished probative value.9 The Board finds that the
impairment rating provided by the Office medical adviser is an insufficient basis upon which to
base the Office’s schedule award.
Following the telephonic hearing, appellant submitted a July 8, 2009 evaluation by
Dr. Goodman based on the sixth edition of the A.M.A., Guides. Under the sixth edition of the
A.M.A., Guides, impairments of the upper extremities are covered by Chapter 15. Section 15-2,
entitled diagnosis-based impairment, indicates that “Diagnosis-based impairment is the primary
method of evaluation of the upper limb.”10 The initial step in the evaluation process is to identify
the impairment class by using the corresponding diagnosis-based regional grid. Dr. Goodman
concluded that appellant had five percent left upper extremity impairment using Table 15-21,
page 443. While he provided physical findings of residual sensory deficit and neuritis of the
ulnar nerve, positive Tinel’s sign and decreased sensation in the ulnar distribution, he did not
identify either the class or grade for appellant’s sensory loss. Dr. Goodman did not adequately
explain how he arrived at his conclusion. He did not refer to any grade or class for appellant’s
sensory loss or note whether the sensory impairment was mild or moderate to support his
findings. Thus, Dr. Goodman did not adequately explain how he derived the impairment rating
for sensory loss within the range of values shown in Table 15-21. As such, the impairment
rating made by Dr. Goodman is of diminished probative value.
On remand, the Office should conduct the medical development necessary to determine
the permanent impairment of appellant’s left upper extremity in accordance with the appropriate
edition of the A.M.A., Guides.11 Following such development, the Office shall issue a de novo
decision on appellant’s schedule award.
6

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008); Linda Beale, 57 ECAB 429 (2006).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.7(h) (April 1993). See also Tommy R. Martin, 56 ECAB 273 (2005).
8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010) (as a matter of course, the Office medical adviser should provide rationale for the
percentage of impairment specified ).
9

See A.M.A., Guides 482 (5th edition) (method for determining impairment ratings).

10

Id. at 387, Section 15.2 (6th edition).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5b (January 2004).

4

CONCLUSION
The Board finds that this case is not in posture for a decision because the opinion of the
Office medical adviser is insufficient to establish appellant’s permanent impairment rating. The
case is remanded for further medical development followed by an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 14, 2009 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: July 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

